Citation Nr: 0516288	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with blackouts and dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.

In June 2000, the veteran testified before a Hearing Officer 
at the RO.  In January 2002, the Board remanded the case to 
the RO to schedule the veteran for a Board hearing at the RO.  
By letter dated in March 2002, the veteran indicated that he 
no longer wished to have a Board hearing.  Therefore, the 
hearing request was considered withdrawn.

In an August 2002 Board decision, the Board found that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for residuals of a 
head injury, and denied the claim on the merits.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in February 
2003, the Court vacated the Board's August 2002 decision to 
the extent that it denied service connection for residuals of 
a head injury, and remanded the case to the Board for further 
adjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-576, 114 Stat. 2096 (2000).  In 
August 2003, the Board remanded the case to the RO in 
compliance with VCAA requirements.

In a number of statements from the veteran, including 
statements dated in March 2004 and March 2005, the veteran 
raised a claim of clear and unmistakable error in the initial 
November 1976 rating decision that denied service connection 
for head injuries and residuals thereof.  As this claim has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

The veteran and his representative base the claim for service 
connection for residuals of a head injury on two theories.  
The first theory is that the veteran sustained a head injury 
in service from a fall and has had residuals of that injury 
ever since, notably loss of consciousness and headaches.  The 
second, alternative, theory is that these residuals represent 
an inservice aggravation of a pre-existing injury.

In regard to the aggravation theory, at the time of the 
December 1997 rating decision which gives rise to this 
appeal, the provisions of 38 C.F.R. § 3.304(b) required only 
a finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, during the course of 
this appeal, the provisions of 38 C.F.R. § 3.304(b) were 
invalidated as being inconsistent with 38 U.S.C.A. § 1111.  
See generally Cotant v. Principi, 17 Vet. App. 116 (2003), 
Jordan v. Principi, 17 Vet. App. 261 (2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

The RO has not considered the veteran's residuals of a head 
injury claim in light of the above judicial decisions and VA 
General Counsel precedent opinion.  The Board therefore 
believes that it may not properly proceed with appellate 
review at this time.  Moreover, the Board believes that an 
examination to include a review of the pertinent medical 
records in this case would prove helpful in addressing the 
matter of aggravation raised in conjunction with this appeal.

Lastly, the veteran has indicated that he is receiving social 
security income; however, there is an October 1997 letter in 
the record from a Dr. P. Chou addressed to "Social Security 
Administration Disability Determination".  This suggests 
that the veteran also applied for Social Security Disability 
benefits.  In view of the possible relevance that such 
records may have to this appeal, an attempt should be made to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this claim is being REMANDED for the following 
action:

1.  The RO should obtain from the 
Social Security Administration (SSA) 
copies of any determinations regarding 
the veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

2.  The veteran should be scheduled for a VA 
examination in conjunction with the claimed 
condition of residuals of a head injury, to 
include blackouts and headaches.  All necessary 
special studies or tests, including X-ray films 
if necessary, are to be done.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  The 
examiner is requested to address the question 
of:  Whether the veteran's residuals of a head 
injury, which existed prior to service, was 
aggravated during service (i.e., permanently 
increased in severity, as opposed to merely 
having flare-ups) and, if so, whether this was 
solely due to the natural progress of the 
condition.

3.  Thereafter, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a head injury, in 
light of the guidance set forth in Cotant v. 
Principi, 17 Vet. App. 116 (2003), Jordan v. 
Principi, 17 Vet. App. 261 (2003), VAOPGCPREC 3-
2003, with respect to the presumption of 
soundness; with consideration of any additional 
information obtained as a result of this remand.  
If the determination with respect to this claim 
remains unfavorable, the RO must issue a 
Supplemental Statement of the Case and provide 
the veteran a reasonable period of time in which 
to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




